Title: To James Madison from David Montagu Erskine, 22 November 1806
From: Erskine, David Montagu
To: Madison, James



Sir
Philadelphia Nov. 22, 1806.

I had the Honor of receiving your letter on the subject of some seamen Citizens of the U. S. stated to have been impressed by some of the ships of his Britannic Majesty’s Squadron at Halifax.
I beg leave to inform you that I will immediately forward the Depositions concerning them to the Admiral of that station who I have no doubt will pay the proper attention to their Cases.  With the Highest respect I have the Honor to be Sir Your most Obedt. humble Servt.

D. M. Erskine

